It is quite evident from the verdict, as rendered by the jury, that instead of answering the issues submitted to them, they have undertaken, in their own way, to adjust the differences between the parties, with the usual result in such cases, to wit, an insufficient (98)   verdict, Tire Co. v. Motor Co., 181 N.C. 230, Material issues raised by the pleadings and supported by evidence, as in the case at bar, should be submitted to the jury, and, of course, answered by them. McKenzie v. McKenzie, 153 N.C. 242. As suggested in Wilson v. *Page 103 R. R., 165 N.C. 499, we think his Honor should have sent the jury back with instructions to answer both issues before receiving the verdict. All the evidence tended to show that the rent had not been paid according to agreement, and that the defendant, if entitled to recover anything of the plaintiff, was remitted to his counterclaim for damages. In this, there was no allegation or evidence that the plaintiff owed him any cotton. A verdict ought to dispose of the matters in controversy, and nothing should be left to conjecture. Falkner v. Pilcher, 137 N.C. 449. There was more in dispute than the bale of cotton, but apparently this is all that is settled by the verdict.
But the defendant's evidence as to the amount and value of the additional crops he would have made had the plaintiff furnished him with funds to buy other fertilizers and seed beans, in the form as offered, is apparently more uncertain and less susceptible of accurate calculation by the jury than the evidence in any case heretofore reported. Spencer v.Hamilton, 113 N.C. 49; Herring v. Armwood, 130 N.C. 177; Tomlinson v.Morgan, 166 N.C. 557; Carter v. McGill, 168 N.C. 507; S. c., 171 N.C. 775;Perry v. Kime, 169 N.C. 540. There is nothing to show what kind of fertilizers and seed beans the defendant could have purchased, nor is there any suggestion as to the conditions and circumstances under which he would have used them. It does not even appear that the defendant was in position to care for any additional crops, or that he was able properly to cultivate what he had. There must be some reasonable basis upon which the jury may estimate, with a fair degree of certainty, the probable loss sustained, or else they will be left in a field of doubt and speculation, in which case their verdict could be no more than mere guess work. This the law cannot sanction or condone. Guano Co. v. Livestock Co., 168 N.C. 452; Brewingtonv. Loughran, 183 N.C. 558.
For the errors, as indicated, there must be another trial, and it is so ordered.
New trial.
Cited: Vandiford v. Vandiford, 215 N.C. 462; Harris v. Smith,216 N.C. 352.
(99)